Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 29 December 2021 for application number 16/833,788. 
Claims 1, 3, 12, 13, and 20 are currently amended.
Claims 1 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 29 December 2021 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yan et al., US Patent No. 10,296,881 B2 and further in view of Barney et al., US Patent No. 6,212,512 B2.
Yan and Barney, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “tracking a number of times a user accesses a vault in generating per-access billing information; and tracking an amount of the data retrieved by a user device in generating per-data-amount billing information” in the last two limitations.  It is unclear if both the per-access billing and per-data-amount billing information are two different metrics to produce one bill, if there are two separate bills produced by the two different metrics, or if it is supposed to be the same billing metric said differently.  Claims 13 and 20 are rejected with like reasoning.  Claims 2 – 12 and 14 – 19 depend from claims 1 and 13 respectively and are subsequently rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 8, 13, 15 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runkis et al. [hereafter as Runkis], US Pub. No. 2010/0306524 A1 in view of Frick [hereafter as Frick], US Pub. No. 2015/0363126 A1 and further in view of Eckert et al. [hereafter as Eckert], US Pub. No. 2014/0181414 A1 and further in view of Fruin et al. [hereafter as Fruin], US Pub. No. 2010/0017559 A1 and further in view of Yan et al. [hereafter as Yan], US Patent No. 10,296,881 B2 and further in view of Ruchita et al. [hereafter as Ruchita], US Pub. No. 2017/0235512 A1 and further in view of Barney et al. [hereafter as Barney], US Patent No. 6,212,512 B1.

As per claim 1, Runkis discloses a method for execution by a storage unit of a dispersed storage network (DSN) that includes a processor [“Also, one or more computing devices may be programmed to relocate and/or rename the 8 volumes along with all of the other volumes, in a globally dispersed storage network of volumes, at intervals which may be randomly or deterministically determined.”] [para. 0037] [“Computing device 130 may include any device that processes data and stores and/or transmits the data. For example, computing device may include a workstation, a laptop, a server, a smart phone, or any other such device that can execute a software program that processes, stores, and/or transmits information according to disclosed embodiments. Computing device 130 may include a port to receive data for processing from input device 110 and a port to receive data for processing from local network 150. These ports may be a USB port, a cat5 port, a coaxial port, a fiber port, or any other such port capable of receiving digital data.”] [para. 0018], the method comprises:
a plurality of storage zones of a memory device of the storage unit [“The system of claim 1, wherein the computing device is further configured to select the distributed data storage locations according to at feast one of storage space allocation considerations,”] [claim 8] [“In an example embodiment, the cloud computing network which facilitates reliable cloud computing services may be populated by a plurality of "cloud computing service zones." Cloud computing service zones may collectively provide a virtual computing environment including a ubiquitous dispersion of wired and wireless network information which is redundantly allocated within the cloud computing service zones. To increase security, no single cloud computing service zone may contain a complete dataset of any information file. Instead, the data that comprises a dataset would be dispersed in a deterministic or nondeterministic manner over the plurality of cloud computing service zones in a manner consistent with the present disclosure.”] [para. 0054];
selecting a first one of the plurality of storage zones of the memory device of the storage unit based on zone allocation parameters [storage space allocation considerations] [“The system of claim 1, wherein the computing device is further configured to select the distributed data storage locations according to at feast one of storage space allocation considerations,”] [claim 8] [“In an example embodiment, the cloud computing network which facilitates reliable cloud computing services may be populated by a plurality of "cloud computing service zones." Cloud computing service zones may collectively provide a virtual computing environment including a ubiquitous dispersion of wired and wireless network information which is redundantly allocated within the cloud computing service zones. To increase security, no single cloud computing service zone may contain a complete dataset of any information file. Instead, the data that comprises a dataset would be dispersed in a deterministic or nondeterministic manner over the plurality of cloud computing service zones in a manner consistent with the present disclosure.”] [para. 0054] [“FIG. 2 provides a schematic representation of a cloud computing system 200 for securely transmitting and storing information according a disclosed embodiment. System 200 includes a WAN/Internet 202, a satellite network zone 204, a satellite 206, a satellite dish 208, a satellite storage zone 210, a server 212, a first storage zone 214, server 216, a second storage zone 218, server 220, a wireless/BPL network zone 222, server 230, wireless/BPL zone 222, a power grid 224, a BPL/OFDM access point 226, a wireless/BPL storage zone 228, server 230, a personal computing and communications zone 232, a laptop/netbook 234, a USB drive 236, a smart phone 238, a cellular network zone 240, a cell tower 242, a home or office zone 244, a workstation 246, an ISP zone 248, and modem/router 250.”] [para. 0055];
selecting a second one of the plurality of storage zones of a memory device of the storage unit based on zone allocation parameters [storage space allocation considerations] [“The system of claim 1, wherein the computing device is further configured to select the distributed data storage locations according to at feast one of storage space allocation considerations,”] [claim 8] [“In an example embodiment, the cloud computing network which facilitates reliable cloud computing services may be populated by a plurality of "cloud computing service zones." Cloud computing service zones may collectively provide a virtual computing environment including a ubiquitous dispersion of wired and wireless network information which is redundantly allocated within the cloud computing service zones. To increase security, no single cloud computing service zone may contain a complete dataset of any information file. Instead, the data that comprises a dataset would be dispersed in a deterministic or nondeterministic manner over the plurality of cloud computing service zones in a manner consistent with the present disclosure.”] [para. 0054] [“FIG. 2 provides a schematic representation of a cloud computing system 200 for securely transmitting and storing information according a disclosed embodiment. System 200 includes a WAN/Internet 202, a satellite network zone 204, a satellite 206, a satellite dish 208, a satellite storage zone 210, a server 212, a first storage zone 214, server 216, a second storage zone 218, server 220, a wireless/BPL network zone 222, server 230, wireless/BPL zone 222, a power grid 224, a BPL/OFDM access point 226, a wireless/BPL storage zone 228, server 230, a personal computing and communications zone 232, a laptop/netbook 234, a USB drive 236, a smart phone 238, a cellular network zone 240, a cell tower 242, a home or office zone 244, a workstation 246, an ISP zone 248, and modem/router 250.”] [para. 0055];
receiving, via a network, a first data slice [receiving at least a portion of one or more first bit streams] for storage [“A system and method for securely storing and transmitting digital information includes a computing device connected to at least one of a network device or a storage device or both. The system and method also includes a communication network connected to the at least one of a network device or the at least one of a storage device, or both. The system and method may include the computing device being configured to receive and receiving at least a portion of one or more first bit streams from an input device”] [Abstract];
However, Runkis does not explicitly disclose determining zone allocation parameters;
minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit;
selecting one of the storage zones to be open for the writes based on the zone allocation parameters;
selecting a storage zones to be closed for the writes based on the zone allocation parameters;
designating the first one of the plurality of storage zones as open for the writes in response to selecting the first one of a plurality of storage zones to be open for the writes;
designating the second of the plurality of storage zones as closed for the writes in response to selecting the second one of the plurality of storage zones to be closed for the writes; and
tracking a number of times a user accesses a vault in generating per-access billing information; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information.
Frick teaches designating the first one of the plurality of storage zones as open for writes [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that a selected storage zone satisfying a storage condition based on a storage characteristic as one of the plurality of storage zones open for writes] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081];
Runkis and Frick are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis with Frick in order to modify Runkis for “designating the first one of the plurality of storage zones as open for writes” as taught by Frick.  One of ordinary skill in the art would be motivated to combine Runkis with Frick before the effective filing date of the claimed invention to improve a system by providing where a “selection operation … selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone.” [Frick, para. 0079].
However, Runkis and Frick do not explicitly disclose determining zone allocation parameters;
minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit;
selecting a storage zone to be open for the writes based on the zone allocation parameters;
selecting a storage zones to be closed for the writes based on the zone allocation parameters;
designating the first one of the plurality of storage zones as open for the writes in response to selecting the first one of a plurality of storage zones to be open for the writes;
designating the second of the plurality of storage zones as closed for the writes in response to selecting the second one of the plurality of storage zones to be closed for the writes; and
tracking a number of times a user accesses a vault in generating per-access billing information; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information.
Eckert teaches determining zone allocation parameters [determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data] [Examiner is interpreting the determine a limit of an amount of data allocated as allocation parameters to a give one of the banks (zone)] [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053];
selecting a storage zone [bank] to be open for the writes [available] based on the zone allocation parameters [determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available] [Examiner is interpreting the determine a limit of an amount of data allocated as allocation parameters to a give one of the banks (zone)]  [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053];
selecting a storage zones to be closed for the writes [determining when each one of the banks 320a-320g is available] based on the zone allocation parameters [higher-cost (e.g., more reliable) storage resources may be assigned to a first zone, while lower-cost (e.g., less reliable) storage resources may be assigned to another zone] [“In still another implementation, storage resources in a same logical zone are available are of the same or similar cost. For example, higher-cost (e.g., more reliable) storage resources may be assigned to a first zone, while lower-cost (e.g., less reliable) storage resources may be assigned to another zone.”] [para. 0045] [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053];
the first one of the plurality of storage zones as open for the writes in response to the first one of a plurality of storage zones [banks] to be open for the writes [available] [selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable] [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053];
the second one of the plurality of storage zones [banks] as closed for the writes [unavailable] in response to the second one of the plurality of storage zones to be closed for the writes [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053];
Runkis, Frick, and Eckert are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis and Frick with Eckert in order to modify Runkis and Frick for “determining zone allocation parameters;
minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit;
selecting a storage zone to be open for the writes based on the zone allocation parameters;
selecting a storage zones to be closed for the writes based on the zone allocation parameters;
the first one of the plurality of storage zones as open for the writes in response to the first one of a plurality of storage zones to be open for the writes;
the second of the plurality of storage zones as closed for the writes in response to the second one of the plurality of storage zones to be closed for the writes” as taught by Eckert.  One of ordinary skill in the art would be motivated to combine Runkis and Frick with Eckert before the effective filing date of the claimed invention to improve a system by providing “A system and method for efficiently limiting storage space for data with particular properties in a cache memory.” [Eckert, Abstract].
However, Runkis, Frick, and Eckert do not explicitly disclose designating storage zones as open for the writes in response to selecting the storage zones to be open for the writes;
designating storage zones as closed for the writes in response to selecting storage zones to be closed for the writes; and
tracking a number of times a user accesses a vault in generating per-access billing information; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information.
Fruin teaches designating storage zones as open for the writes in response to selecting the storage zones to be open for the writes [a memory location in which the data is to be written was designated as open or closed] [“The memory device of claim 8, wherein the controller is operative to analyze one or more of the following to determine if the write command should be performed: a memory location in which the data is to be written, a data pattern, and whether a memory location in which the data is to be written was designated as open or closed.”] [claim 9];
designating storage zones as closed for the writes in response to selecting storage zones to be closed for the writes [a memory location in which the data is to be written was designated as open or closed] [“The memory device of claim 8, wherein the controller is operative to analyze one or more of the following to determine if the write command should be performed: a memory location in which the data is to be written, a data pattern, and whether a memory location in which the data is to be written was designated as open or closed.”] [claim 9]; and
Runkis, Frick, Eckert, and Fruin are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, and Eckert with Fruin in order to modify Runkis, Frick, and Eckert for “designating storage zones as open for the writes in response to selecting the storage zones to be open for the writes;
designating storage zones as closed for the writes in response to selecting storage zones to be closed for the writes; and 
designating storage zones as open for the writes in response to selecting the storage zones to be open for the writes” as taught by Fruin.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, and Eckert with Fruin before the effective filing date of the claimed invention to improve a system by providing a “memory location in which the data is to be written … designated as open or closed.” [Fruin, claim 9].
However, Runkis, Frick, Eckert, and Fruin do not explicitly disclose minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit;
tracking a number of times a user accesses a vault in generating per-access billing information; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information.
Yan teaches tracking a number of times a user accesses in generating per-access billing information [The billing server 135 may then charge the account associated with the content provider or the account associated with the user of the mobile device for the access to the web content based on the measured amount of data accessed] [“The billing server 135 may charge the account associated with the content provider or the account associated with the mobile device 105 based on an amount of data (e.g. a number of kilobytes) provided to the mobile device 105. The mobile routing server 110 may measure the amount of data associated with the provider-charged gateway 115.1-115.3 or associated with the regular Internet gateway 120 and forward this information to the billing server 135. Alternatively, the amount of data accessed may be measured at the gateways 115.1-115.3 and 120, and forwarded from the gateways 115.1-115.3 and 120 to the billing server 135. The billing server 135 may then charge the account associated with the content provider or the account associated with the user of the mobile device for the access to the web content based on the measured amount of data accessed.”] [col. 4, last paragraph]; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information [The billing server 135 may then charge the account associated with the content provider or the account associated with the user of the mobile device for the access to the web content based on the measured amount of data accessed] [“The billing server 135 may charge the account associated with the content provider or the account associated with the mobile device 105 based on an amount of data (e.g. a number of kilobytes) provided to the mobile device 105. The mobile routing server 110 may measure the amount of data associated with the provider-charged gateway 115.1-115.3 or associated with the regular Internet gateway 120 and forward this information to the billing server 135. Alternatively, the amount of data accessed may be measured at the gateways 115.1-115.3 and 120, and forwarded from the gateways 115.1-115.3 and 120 to the billing server 135. The billing server 135 may then charge the account associated with the content provider or the account associated with the user of the mobile device for the access to the web content based on the measured amount of data accessed.”] [col. 4, last paragraph].
Runkis, Frick, Eckert, Fruin and Yan are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, and Fruin with Yan in order to modify Runkis, Frick, Eckert, and Fruin for “tracking a number of times a user accesses a vault in generating per-access billing information; and
tracking an amount of the data retrieved by a user device in generating per-data-amount billing information” as taught by Yan.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, and Fruin with Yan before the effective filing date of the claimed invention to improve a system by providing the ability to “charge the account associated with the content provider or the account associated with the user of the mobile device for the access to the web content based on the measured amount of data accessed.” [Yan, col. 4, last paragraph].
However, Runkis, Frick, Eckert, Fruin, and Yan do not explicitly disclose minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit;
accesses a vault.
Ruchita teaches minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit [cache memory 110-5 temporarily stores data corresponding read /write request to accelerate response time] [Examiner is interpreting the acceleration of response time as reading on minimizing a frequency of switching because a higher frequency of switching produces a longer response time] [“The algorithm described here first discovers the datacenter environment including the server, fibre-channel switches, storage systems and any existing zone sets and takes each of these data points into account before setting up any new auto zones between storage system and the server. Example implementations further utilize zoning policies based on storage templates and profiles. The storage provisioning algorithm with auto zoning, described in the present disclosure also utilizes storage templates to define zoning policies. These policies or rules determine the number of zone sets that should be provisioned to setup the required number of paths between the server and the storage system.”] [para. 0030] [“In example implementations, there is the automatic provisioning of storage to a server by carving out the requested block storage volumes and then creating and assigning appropriate zones between the requested server and storage. Example implementations utilize the discovering of the fiber channel environment, detecting existing zone paths, if any, and selecting the world wide names to provide load balancing between the initiator and target ports. Similar to the above implementations, the recommended algorithm can be used regardless of whether zoning policies are included as a part of the initialization of the storage system.”] [para. 0036] [“The cache memory 110-5 temporarily stores data corresponding read /write request to accelerate response time to the request from a server. One or more storage devices 110-4 provide the capacity for forming one or more storage volumes which can be incorporated into the pool as illustrated in FIG. 1A.”] [para. 0042] [“Zoning policy: Same as rule. Actual number of zones created will depend not only on storage configuration but also on the Yan to which storage is provisioned.”] [para. 0084].
Runkis, Frick, Eckert, Fruin, Yan, and Ruchita are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, Fruin, and Yan with Ruchita in order to modify Runkis, Frick, Eckert, Fruin, and Yan for “minimizing a frequency of switching between a plurality of storage zones by caching incoming writes of data into the storage unit” as taught by Ruchita.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, Fruin, and Yan with Ruchita before the effective filing date of the claimed invention to improve a system by providing where a “cache memory … temporarily stores data corresponding read /write request to accelerate response time.” [Ruchita, para. 0042].
However, Runkis, Frick, Eckert, Fruin, Yan, and Ruchita do not explicitly disclose accesses a vault.
Barney teaches accesses a vault [“The Data Vault Find Dialog Box is modeled to match Windows Explorer in terms of look and feel. The user can find files stored in the data vault based on date, time, file name, and wildcard. The user can access the version history of a file by right clicking and selecting the "View Versions" Option on the data vault submenu. This brings up a Data Protection System Version Display Dialog Box showing when the file was protected, with date, time, and size information for each version. The file can be restored to its original directory location in the hard drive or to some other location specified by the user.”] [col. 3, last paragraph].
Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, Fruin, Yan, and Ruchita with Barney in order to modify Runkis, Frick, Eckert, Fruin, Yan, and Ruchita for “accesses a vault” as taught by Barney.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, Fruin, and Yan with Barney before the effective filing date of the claimed invention to improve a system by providing where a “Data Vault Find Dialog Box is modeled to match Windows Explorer in terms of look and feel. The user can find files stored in the data vault based on date, time, file name, and wildcard. The user can access the version history of a file by right clicking and selecting the "View Versions" Option on the data vault submenu.” [Barney, col. 3, last paragraph].

Claim 13 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a memory that stores operational instructions.
Runkis discloses a memory that stores operational instructions [“In an embodiment, computing device 130 may include a controller configurable to perform data compression, encryption, and dispersion. The controller may include components necessary to perform the above-mentioned features. These may include, for example, at least a portion of a control processing unit configured to execute software instructions that may perform these features, at least a portion of one or more memory units that store these software instructions, and any other components necessary to perform the above-mentioned features. While the disclosed embodiment discusses the features of data compression, encryption; and dispersion being accomplished in software alone, one skilled in the art will appreciate that in an alternative embodiment, the above-mentioned features may be accomplished in hardware only by use of specialized hardware such as one or more Application Specific Integrated Circuits (ASICs), or off-the-shelf hardware without departing from the scope of this disclosure. In yet another embodiment, the above-mentioned features may be performed by a combination of hardware and software.”] [para. 0023].

Claims 20 is rejected with like reasoning as claims 1 and 13 above.


As per claim 2, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising writing the first data slice sequentially at a memory location of the first one of the plurality of storage zones based on a small computer system interface protocol [“Each of the racks 202 and 204 further includes an array of media units (e.g., media units 210, 212), and each of the media units includes a media unit controller (e.g., a media unit controller 222). Each of the rack controllers 218, 219, and 220 is communicatively coupled to the media unit controllers within the corresponding rack (e.g., the racks 202, 204, and 206 respectively), and each of the media unit controllers are communicatively coupled to an associated nest of storage drives (e.g., via compute nodes, serial attached SCSI (SAS) connections, etc.).”] [para. 0028] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081].
Claim 14 is rejected with like reasoning.

As per claim 3, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising writing the first data slice sequentially at a memory location of the first one of the plurality of storage zones based on an append point; and updating the append point, after the first data slice is written, based on a length of the first data slice [“In some implementations, incoming data is assigned to a logical zone based on an attribute of the data identified by the zone manager 302. For example, the zone manager 302 may be programmed to recognize that incoming data is a medical record, or that the medical record geographically originates from Colorado. Colorado medical records may all be directed to a same logical zone. In various other implementations, the zone manager 302 assigns data to a logical zone by identifying a data type, geographic source, author or originator, security, confidentiality level, character encoding, a checksum, a cryptographic hash, a digital signature, etc. In some implementations, the zone manager 302 appends the incoming data with an extended file attribute describing characteristics of the data.”] [para. 0063].
Claims 15 is rejected with like reasoning.

As per claim 4, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches wherein exactly one storage zone is selected and designated as open for writes based on the zone allocation parameters, wherein the exactly one storage zone is the first one of the plurality of storage zones [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that a selected storage zone satisfying a storage condition based on a storage characteristic as one of the plurality of storage zones open for writes] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081], and wherein the method further comprises:
designating all remaining storage zones of the plurality of storage zones that are not the exactly one storage zone as closed for writes [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that a selected storage zone satisfying a storage condition based on a storage characteristic as one of the plurality of storage zones open for writes, where the remaining of the plurality of storage zones not satisfying the storage condition and thus closed for writes] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081].

As per claim 6, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising:
determining a zone reallocation requirement at a time after the first data slice is written [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change. To elastically re-allocate resources, the zone manager 442 may consult an elastic capacity library 450 including a master listing of storage resources that are either temporarily allocated to a particular zone or available for reallocation. Using such information, the zone manager 442 can dynamically reallocate storage resources between logical zones and dynamically increase logical zone capacity as needed.”] [paras. 0068 – 0069]; 
selecting a second one of the plurality of storage zones that is designated as closed for writes based on the zone reallocation requirement [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change. To elastically re-allocate resources, the zone manager 442 may consult an elastic capacity library 450 including a master listing of storage resources that are either temporarily allocated to a particular zone or available for reallocation. Using such information, the zone manager 442 can dynamically reallocate storage resources between logical zones and dynamically increase logical zone capacity as needed.”] [paras. 0068 – 0069];
designating the second one of the plurality of storage zones as open for writes [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change. To elastically re-allocate resources, the zone manager 442 may consult an elastic capacity library 450 including a master listing of storage resources that are either temporarily allocated to a particular zone or available for reallocation. Using such information, the zone manager 442 can dynamically reallocate storage resources between logical zones and dynamically increase logical zone capacity as needed.”] [paras. 0068 – 0069];
receiving, via a network, a second data slice for storage [“The individual storage racks are interconnected to one another via a computer network 106 (e.g., Gigabit Ethernet or a custom interconnect network). Further, the interconnected storage racks may be connected to one or more external data source(s)/destination(s) 108 via the same computer network 106 or an additional interconnected network (e.g., a local area network or a wide area network, not shown) using a variety of communication protocols (e.g., TCP/IP, packet over SONET/SDH, multiprotocol label switching (MPLS), asynchronous transfer mode (ATM), Ethernet, and frame relay). As a result, data may be moved between the individual storage racks and the external data source(s)/destination(s) 108 as desired.”] [para. 0015]; and
writing the second data slice sequentially at a memory location of the second one of the plurality of storage zones based on determining that the second one of the plurality of storage zones is designated as open for writes [If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081] [“Each of the racks 202 and 204 further includes an array of media units (e.g., media units 210, 212), and each of the media units includes a media unit controller (e.g., a media unit controller 222). Each of the rack controllers 218, 219, and 220 is communicatively coupled to the media unit controllers within the corresponding rack (e.g., the racks 202, 204, and 206 respectively), and each of the media unit controllers are communicatively coupled to an associated nest of storage drives (e.g., via compute nodes, serial attached SCSI (SAS) connections, etc.).”] [para. 0028].
Claim 16 is rejected with like reasoning.

As per claim 7, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising: 
identifying a subset [data write request is based on a storage characteristic of incoming data, or based on a storage characteristic specified in association with the data] [Examiner is interpreting storage characteristic of incoming data as a specific subset of a plurality of all data] of data slices from a plurality of data slices stored on the memory device that compare favorably to a read frequency threshold [“A "storage condition" of a logical zone may refer to, for example, a performance characteristic satisfying an operational threshold common to storage resources in a logical zone; a method of data storage (e.g., level of integrity or data security) provided by storage resource(s) in a same logical zone; and/or a degree of data integrity attributable to a structural arrangement of storage resource(s) in a same logical zone. Examples of these and other storage conditions utilized in defining logical zones (e.g., the logical zones 126, 136, 140) are discussed in greater detail below with respect to FIGS. 2-3.”] [para. 0025] [“In still other implementations, a "storage condition" is a storage resource performance characteristic satisfying an operation threshold. Example performance characteristics include without limitation storage capacity, rotational speed of a storage resource (e.g., a disk), time-to-data (TTD), and storage resource cost. These, and other, performance characteristics are discussed in greater detail below:”] [para. 0042] [“In another implementation, all storage resources in a same logical zone share the same or similar rotational speeds (e.g., another example performance characteristic). For example, a 7,200 RPM storage drive varies from 7,200 RPM by no more than 1% during read/write operations. Drives that meet this operating limitation are referred to herein as having the same or similar rotational speeds. Drives that fail to meet this operating limitation are referred to herein as having disparate rotational speeds. According to one implementation, media units with a particularly high read/write speed are grouped into a high speed zone. Similarly, media units with a particularly low read/write speed may be grouped into a low speed zone.”] [para. 0044] [“In some implementations, selection of a logical zone for execution of a data write request is based on a storage characteristic of incoming data, or based on a storage characteristic specified in association with the data. Example storage characteristics are discussed in greater detail with respect to FIG. 3.”] [para. 0048];
the subset of data slices of a volatile memory [random access memory ("RAM")] [temporary storage location] of the storage unit, wherein reading the subset of data slices from the volatile memory is faster than reading the subset of data slices from the memory device [“In some implementations, selection of a logical zone for execution of a data write request is based on a storage characteristic of incoming data, or based on a storage characteristic specified in association with the data. Example storage characteristics are discussed in greater detail with respect to FIG. 3.”] [para. 0048] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050] [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“A "storage condition" of a logical zone may refer to, for example, a performance characteristic satisfying an operational threshold common to storage resources in a logical zone; a method of data storage (e.g., level of integrity or data security) provided by storage resource(s) in a same logical zone; and/or a degree of data integrity attributable to a structural arrangement of storage resource(s) in a same logical zone. Examples of these and other storage conditions utilized in defining logical zones (e.g., the logical zones 126, 136, 140) are discussed in greater detail below with respect to FIGS. 2-3.”] [para. 0025] [“In still other implementations, a "storage condition" is a storage resource performance characteristic satisfying an operation threshold. Example performance characteristics include without limitation storage capacity, rotational speed of a storage resource (e.g., a disk), time-to-data (TTD), and storage resource cost. These, and other, performance characteristics are discussed in greater detail below:”] [para. 0042] [“In another implementation, all storage resources in a same logical zone share the same or similar rotational speeds (e.g., another example performance characteristic). For example, a 7,200 RPM storage drive varies from 7,200 RPM by no more than 1% during read/write operations. Drives that meet this operating limitation are referred to herein as having the same or similar rotational speeds. Drives that fail to meet this operating limitation are referred to herein as having disparate rotational speeds. According to one implementation, media units with a particularly high read/write speed are grouped into a high speed zone. Similarly, media units with a particularly low read/write speed may be grouped into a low speed zone.”] [para. 0044];
receiving, via the network, a second read request that indicates a second data slice [“The individual storage racks are interconnected to one another via a computer network 106 (e.g., Gigabit Ethernet or a custom interconnect network). Further, the interconnected storage racks may be connected to one or more external data source(s)/destination(s) 108 via the same computer network 106 or an additional interconnected network (e.g., a local area network or a wide area network, not shown) using a variety of communication protocols (e.g., TCP/IP, packet over SONET/SDH, multiprotocol label switching (MPLS), asynchronous transfer mode (ATM), Ethernet, and frame relay). As a result, data may be moved between the individual storage racks and the external data source(s)/destination(s) 108 as desired. Each individual storage rack includes an array of storage media units, each powered by a power supply (e.g., a power supply 164) and configured to receive data transfer requests (e.g., read/write requests) from a rack controller (alternatively referred to as a storage rack server or a storage system server). For example, storage rack 102 includes 12 individual storage media units (e.g., storage media unit 110) and power supply 164 controlled by rack controller 118. Storage rack 104 includes 6 individual storage media units (e.g., storage media unit 112) and power supply 166 controlled by rack controller 120. In some implementations, individual storage racks may include greater or fewer individual storage media units than the depicted 12 and 6 storage media units per storage rack. In other implementations, some racks may not include a rack controller and/or an individual rack controller may control multiple racks. Each media unit within a storage rack comprises an array of individual storage drives controlled by a same media unit controller. For example, the media unit 110 includes 6 individual storage drives (e.g., storage drive 114) that are each read and written to by a media unit controller 122. The media unit 112 includes 4 individual storage drives (e.g., storage drive 116) that are each read and written to by a media unit controller 124. In other implementations, individual storage media units may include greater or fewer storage drives than the depicted 6 and 4 storage drives per media unit.”] [paras. 0015 – 0017];
determining that the second data slice is stored in the volatile memory [random access memory ("RAM")] [temporary storage location] [“In some implementations, selection of a logical zone for execution of a data write request is based on a storage characteristic of incoming data, or based on a storage characteristic specified in association with the data. Example storage characteristics are discussed in greater detail with respect to FIG. 3.”] [para. 0048] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050] [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“A "storage condition" of a logical zone may refer to, for example, a performance characteristic satisfying an operational threshold common to storage resources in a logical zone; a method of data storage (e.g., level of integrity or data security) provided by storage resource(s) in a same logical zone; and/or a degree of data integrity attributable to a structural arrangement of storage resource(s) in a same logical zone. Examples of these and other storage conditions utilized in defining logical zones (e.g., the logical zones 126, 136, 140) are discussed in greater detail below with respect to FIGS. 2-3.”] [para. 0025] [“In still other implementations, a "storage condition" is a storage resource performance characteristic satisfying an operation threshold. Example performance characteristics include without limitation storage capacity, rotational speed of a storage resource (e.g., a disk), time-to-data (TTD), and storage resource cost. These, and other, performance characteristics are discussed in greater detail below:”] [para. 0042] [“In another implementation, all storage resources in a same logical zone share the same or similar rotational speeds (e.g., another example performance characteristic). For example, a 7,200 RPM storage drive varies from 7,200 RPM by no more than 1% during read/write operations. Drives that meet this operating limitation are referred to herein as having the same or similar rotational speeds. Drives that fail to meet this operating limitation are referred to herein as having disparate rotational speeds. According to one implementation, media units with a particularly high read/write speed are grouped into a high speed zone. Similarly, media units with a particularly low read/write speed may be grouped into a low speed zone.”] [para. 0044]; and
retrieving the second data slice from the volatile memory for transmission to the requesting entity via the network [“The individual storage racks are interconnected to one another via a computer network 106 (e.g., Gigabit Ethernet or a custom interconnect network). Further, the interconnected storage racks may be connected to one or more external data source(s)/destination(s) 108 via the same computer network 106 or an additional interconnected network (e.g., a local area network or a wide area network, not shown) using a variety of communication protocols (e.g., TCP/IP, packet over SONET/SDH, multiprotocol label switching (MPLS), asynchronous transfer mode (ATM), Ethernet, and frame relay). As a result, data may be moved between the individual storage racks and the external data source(s)/destination(s) 108 as desired. Each individual storage rack includes an array of storage media units, each powered by a power supply (e.g., a power supply 164) and configured to receive data transfer requests (e.g., read/write requests) from a rack controller (alternatively referred to as a storage rack server or a storage system server). For example, storage rack 102 includes 12 individual storage media units (e.g., storage media unit 110) and power supply 164 controlled by rack controller 118. Storage rack 104 includes 6 individual storage media units (e.g., storage media unit 112) and power supply 166 controlled by rack controller 120. In some implementations, individual storage racks may include greater or fewer individual storage media units than the depicted 12 and 6 storage media units per storage rack. In other implementations, some racks may not include a rack controller and/or an individual rack controller may control multiple racks.”] [para. 0015] [“In some implementations, selection of a logical zone for execution of a data write request is based on a storage characteristic of incoming data, or based on a storage characteristic specified in association with the data. Example storage characteristics are discussed in greater detail with respect to FIG. 3.”] [para. 0048] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050].
Eckert teaches storing the subset data slices in a volatile memory of the storage unit [“Memory controller 120 is used to connect the processor 100 to off-die memory. Memory controller 120 comprises control circuitry for interfacing to memories. Memory controller 120 follows memory channel protocols for determining values used for information transfer, such as a number of data transfers per clock cycle, signal voltage levels, signal timings, signal and clock phases and clock frequencies. Additionally, memory controller 120 includes request queues for queuing memory requests. The off-die memory includes one of multiple types of dynamic random access memories (DRAMs). The DRAM is further connected to lower levels of a memory hierarchy, such as a disk memory and offline archive memory.”] [para. 0043].
Claim 17 is rejected with like reasoning.

As per claim 8, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, further comprising:
receiving, via the network, a plurality of data slice write requests, wherein the plurality of data slice write requests includes a plurality of data slices [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070];
storing the plurality of data slices in a cache [temporary storage location] [random access memory ("RAM")] of the storage unit [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050]; and 
flushing [moved from the temporary storage location to a more permanent storage location] the cache in response to a determining a cache [temporary storage location] [random access memory ("RAM")] flush requirement by generating a data object that includes the plurality of data slices, by writing the data object sequentially to the to the first one of the plurality of storage zones in response to determining the first one of the plurality of storage zones is designated as open for writes [Once the offline storage resources become available], and by removing the plurality of data slices from the cache [Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone] [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050].
Claim 18 is rejected with like reasoning.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Runkis et al. [hereafter as Runkis], US Pub. No. 2010/0306524 A1 in view of Frick [hereafter as Frick], US Pub. No. 2015/0363126 A1 and further in view of Eckert et al. [hereafter as Eckert], US Pub. No. 2014/0181414 A1 and further in view of Fruin et al. [hereafter as Fruin], US Pub. No. 2010/0017559 A1 and further in view of Yan et al. [hereafter as Yan], US Patent No. 10,296,881 B2 and further in view of Ruchita et al. [hereafter as Ruchita], US Pub. No. 2017/0235512 A1 and further in view of Barney et al. [hereafter as Barney], US Patent No. 6,212,512 B1 as applied to claim 1 above, and further in view of Paterson-Jones et al. [hereafter as Paterson-Jones], US Patent No. 8,856,483 B1.

As per claim 5, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising:
selecting a of storage zones to be open for writes from the plurality of storage zones based on the zone allocation parameters [allocated between multiple logical zones (e.g., logical zones 126, 136) that store data according to a common storage condition], wherein a size of storage zones [zoning the storage resources according to common performance characteristics, such as by storage capacity] is selected based on the zone allocation parameters, and wherein the of storage zones includes the first one of the plurality of storage zones [“FIG. 1 illustrates an example mass data storage system 100 with storage resources allocated between multiple logical zones (e.g., logical zones 126, 136) that store data according to a common storage condition. The storage system 100 (e.g., a server cluster or farm) is comprised of a number of storage racks (e.g., storage racks 102, 104) oriented in adjacent or separate physical locations or facilities (e.g., data rooms or centers). In some implementations, a first quantity of storage racks is located in a first server facility, a second quantity of storage racks is located in a second server facility, and so on. The server facilities may be separated by any distance (e.g., several feet or many miles). The storage system 100 may accommodate any number of storage racks and each rack is located in one of any number of server facilities. The storage system 100 may accommodate any use of mass data storage (e.g., content delivery, backup, archiving, running scientific simulations such as computational fluid dynamics, and rendering computer generated imagery, such as a render farm).”] [para. 0014] [“A "storage condition" of a logical zone may refer to, for example, a performance characteristic satisfying an operational threshold common to storage resources in a logical zone; a method of data storage (e.g., level of integrity or data security) provided by storage resource(s) in a same logical zone; and/or a degree of data integrity attributable to a structural arrangement of storage resource(s) in a same logical zone. Examples of these and other storage conditions utilized in defining logical zones (e.g., the logical zones 126, 136, 140) are discussed in greater detail below with respect to FIGS. 2-3. Using logical zones to sort and store incoming data can provide a number of benefits. For example, a likelihood of data loss due to power supply failure can be diminished if storage resources are assigned to logical zones based on a distribution of power resources (e.g., power supply units 164, 166). Further, read and write latencies can by decreased by zoning the storage resources according to common performance characteristics, such as by storage capacity, rotational speed, time-to-data (TTD), etc. Further still, the use of logical zoning can provide a diverse selection of storage options to an end user. For example, a system implementing logical zoning according to the disclosed implementations may allow a user to select a desired type of storage, a desired security protocol, a desired degree of compression, desired degree of redundancy, desired speeds of accessibility, and more.”] [paras. 0025 – 0026];
designating the of storage zones as open for writes [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that a selected storage zones satisfying a storage condition based on a storage characteristic as storage zones open for writes] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081]; 
designating all storage zones in the plurality of storage zones that are not included in storage zones as closed for writes [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that selected storage zones satisfying a storage condition based on a storage characteristic as storage zones open for writes, where the remaining of the plurality of storage zones not satisfying the storage condition and thus closed for writes] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081];
However, Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney do not explicitly disclose a subset of storage zones from the plurality of storage zones, the subset of storage zones, and the subset of storage zones;
the subset; and
the subset of storage zones.
Paterson-Jones teaches a subset of storage zones from the plurality of storage zones, the subset of storage zones, and the subset of storage zones [“At step 406, a portion of the requested size to allocate may be determined. The data storage space allocation component 308 (FIG. 3) may determine the portion of the request size to allocate based at least in part on the utilization ratio determined at step 404. For example, the data storage space allocation component 308 may determine that 40%.times.2 Terabytes=800 Gigabytes Should be initially allocated in response to the request of step 402. At step 408, a set of data storage servers may be selected. For example, the data storage space allocation component 308 may select a subset of a pool of available data storage servers such as the data storage server set 220 (FIG. 2) to maintain a data storage space having the size determined at step 406. In addition, the data storage space allocation component 308 may select the set of data storage servers so as to satisfy the sparse provisioning constraints 312 (or customer-associated subset thereof).”] [col. 8, lines 46-63];
the subset [“At step 406, a portion of the requested size to allocate may be determined. The data storage space allocation component 308 (FIG. 3) may determine the portion of the request size to allocate based at least in part on the utilization ratio determined at step 404. For example, the data storage space allocation component 308 may determine that 40%.times.2 Terabytes=800 Gigabytes Should be initially allocated in response to the request of step 402. At step 408, a set of data storage servers may be selected. For example, the data storage space allocation component 308 may select a subset of a pool of available data storage servers such as the data storage server set 220 (FIG. 2) to maintain a data storage space having the size determined at step 406. In addition, the data storage space allocation component 308 may select the set of data storage servers so as to satisfy the sparse provisioning constraints 312 (or customer-associated subset thereof).”] [col. 8, lines 46-63]; and
the subset of storage zones [“At step 406, a portion of the requested size to allocate may be determined. The data storage space allocation component 308 (FIG. 3) may determine the portion of the request size to allocate based at least in part on the utilization ratio determined at step 404. For example, the data storage space allocation component 308 may determine that 40%.times.2 Terabytes=800 Gigabytes Should be initially allocated in response to the request of step 402. At step 408, a set of data storage servers may be selected. For example, the data storage space allocation component 308 may select a subset of a pool of available data storage servers such as the data storage server set 220 (FIG. 2) to maintain a data storage space having the size determined at step 406. In addition, the data storage space allocation component 308 may select the set of data storage servers so as to satisfy the sparse provisioning constraints 312 (or customer-associated subset thereof).”] [col. 8, lines 46-63].
Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Paterson-Jones are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney with Paterson-Jones in order to modify Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney for “a subset of storage zones from the plurality of storage zones, the subset of storage zones, and the subset of storage zones;
the subset; and
the subset of storage zones” as taught by Paterson-Jones.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney with Paterson-Jones before the effective filing date of the claimed invention to improve a system by providing for the ability where a “data storage space allocation component … may determine the portion of the request size to allocate based at least in part on the utilization ratio determined.” [Paterson-Jones, col. 8, lines 46-63].


Claims 9 – 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Runkis et al. [hereafter as Runkis], US Pub. No. 2010/0306524 A1 in view of Frick [hereafter as Frick], US Pub. No. 2015/0363126 A1 and further in view of Eckert et al. [hereafter as Eckert], US Pub. No. 2014/0181414 A1 and further in view of Fruin et al. [hereafter as Fruin], US Pub. No. 2010/0017559 A1 and further in view of Yan et al. [hereafter as Yan], US Patent No. 10,296,881 B2 and further in view of Ruchita et al. [hereafter as Ruchita], US Pub. No. 2017/0235512 A1 and further in view of Barney et al. [hereafter as Barney], US Patent No. 6,212,512 B1 as applied to claims 1 and 13 above, and further in view of Quimbey et al. [hereafter as Quimbey], US Pub. No. 2015/0143053 A1 and further in view of Sugimoto et al. [hereafter as Sugimoto], US Pub. No. 2015/0032965 A1.

As per claim 9, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney discloses the method of claim 1, Frick teaches further comprising:
designating a subset [elastically re-allocate additional storage resources to that zone to keep zone capacity the same] [Examiner is interpreting storage resources as a subset of the storage zone] of the plurality of storage zones that does not include the first one of the plurality of storage zones as closed for writes [a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone] [Examiner is interpreting that selected storage zones satisfying a storage condition based on a storage characteristic as storage zones open for writes, where the remaining of the plurality of storage zones not satisfying the storage condition and thus closed for writes] [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change.”] [para. 0068] [“A receiving operation 510 receives an incoming data transfer request (e.g., a read or write request). A determination operation 515 determines whether the data transfer request is a write request. If the data transfer request is a write request, a selection operation 520 selects one of the logical zones to receive the data based on a storage characteristic associated with the write request that satisfies the storage condition of the selected logical zone. For example, a logical zone may have a storage condition prohibiting writes of new data in excess of a threshold data size. If the incoming data has a size less than or equal to the threshold data size, the storage condition is satisfied. In another implementation, a storage condition is an outcome of a processing operation performed on data stored within a specific zone. For example, the storage condition may be a level of security, redundancy, compression, type of encryption, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches the storage condition. For example, the user may select the storage characteristic (e.g., a desired redundancy) specifically within a read/write request, via a subscription service, a profile election, etc. In still other implementations, a storage condition is a performance characteristic of storage resources in a given zone. For example, the storage resources may have a set capacity, be of a set type (disk, SSD, etc.), have a same or similar TTD, etc. Such storage condition(s) may be satisfied, for example, if a user specifies a storage characteristic that matches or otherwise satisfies the storage condition. For example, the user may select a desired TTD that falls within a range of TTDs provided by a particular logical zone.”] [paras. 0079 – 0081];
receiving, via the network, a plurality of data slice write requests, wherein the plurality of data slice write requests includes a plurality of data slices [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070];
storing the plurality of data slices in a cache [temporary storage location] [random access memory ("RAM")] of the storage unit in the cache, wherein corresponds to a storage zone in the subset of the plurality of storage zones designated as closed for writes [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050];
determining a zone reallocation requirement after the plurality of data slices are stored in the cache [This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change] [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change.”] [para. 0068] [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050];
selecting a second one of the plurality of storage zones based on the zone reallocation requirement [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change. To elastically re-allocate resources, the zone manager 442 may consult an elastic capacity library 450 including a master listing of storage resources that are either temporarily allocated to a particular zone or available for reallocation. Using such information, the zone manager 442 can dynamically reallocate storage resources between logical zones and dynamically increase logical zone capacity as needed.”] [paras. 0068 – 0069];
designating the second one of the plurality of storage zones as open for writes [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change. To elastically re-allocate resources, the zone manager 442 may consult an elastic capacity library 450 including a master listing of storage resources that are either temporarily allocated to a particular zone or available for reallocation. Using such information, the zone manager 442 can dynamically reallocate storage resources between logical zones and dynamically increase logical zone capacity as needed.”] [paras. 0068 – 0069]; and
flushing [moved from the temporary storage location to a more permanent storage location] a first one that corresponds to the second one of the plurality of storage zones from the cache [temporary storage location] [random access memory ("RAM")] by writing the plurality of data slices in the first one sequentially to the second one of the plurality of storage zones in response to determining the second one of the plurality of storage zones is designated as open for writes [Once the offline storage resources become available] [Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone] [“For example, the zone manager 442 may determine that incoming data is to be stored in a first logical zone that does not have sufficient available storage space due to the fact that one or more storage drives are currently offline (e.g., for maintenance). In such case, the zone manager 442 may consult the elastic capacity library 450 to identify a storage location where the incoming data can be temporarily stored according to the storage condition of the first logical zone. Once the offline storage resources become available in the first logical zone, the data can be moved from the temporary storage location to a more permanent storage location within the first logical zone.”] [para. 0070] [“The zone manager 302 may include hardware and/or software implemented via any tangible computer-readable storage media within or communicatively coupled to the mass data storage system. The term "tangible computer-readable storage media" includes, but is not limited to, random access memory ("RAM"), ROM, EEPROM, flash memory or other memory technology, CDROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other tangible medium which can be used to store the desired information and which can accessed by mobile device or computer. In contrast to tangible computer-readable storage media, intangible computer-readable communication signals may embody computer readable instructions, data structures, program modules or other data resident in a modulated data signal, such as a carrier wave or other signal transport mechanism.”] [para. 0050].
Eckert teaches wherein the second one of the plurality of storage zones is included in the subset [one of the banks 320a-320g is available… designated one of the banks 320a-320g is unavailable] [Examiner is interpreting the first one of the plurality of storage zones as available for writes and does not include the second one of the plurality of storage zone which is designated as unavailable] [“The arrangement of cache 310 with multiple partitions, such as banks 320a-320g, allows for efficient limiting of and searching for cache lines with a given property or type. In particular, the cache controller 330 associated with cache 310 concurrently searches for cache lines with a given type in different banks. The cache controller 330 includes control logic 332 for performing several actions. These actions includes determining a limit of an amount of data of a given type to be allocated in a given one of the banks 320a-320g, selecting one of the banks 320a-320g for allocating data, determining when each one of the banks 320a-320g is available, determining where to store data of a given type when a designated one of the banks 320a-320g is unavailable, selecting between bypassing and writing through data of a given type meant to be stored in a bank that is currently inactive when a corresponding write access request is received, performing steps to allocate recently received data of a given type in a given one of the banks 320a-320g and maintain an associated limit when the associated limit is reached, and so forth.”] [para. 0053].
However, Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney do not explicitly disclose storing by assigning each of the plurality of data slices to one of a plurality of queues in the cache, wherein each one of the plurality of queues corresponds to a storage zone;
a first one of the plurality of queues from the cache;
flushing first one of the plurality of queues, and by deleting the first one of the plurality of queues from the cache.
Quimbey teaches storing by assigning each of the plurality of data slices to one of a plurality of queues in the cache, wherein each one of the plurality of queues corresponds to a storage zone, and wherein each of the plurality of queues includes ones of the plurality of data slices designated for storage in the corresponding storage zone [Using a rule-based policy engine 280, the cache controller 250 inserts the storage request into a corresponding one of the request queues 271-279 based on the determined properties. Each of the request queues 271-279 is assigned a different priority or a quality of service (QoS) that helps ensure that the service request is processed and completes within a desired latency or delay] [Examiner is interpreting that each request queue is assigned a different priority as corresponding to different storage zones based on priority] [“The storage requests or requests for storage operations made by the applications 110 are forwarded to the host-side cache 240 by the API/driver stack 120 where they are processed by the cache controller 250. When a storage request is received by the cache controller 250, the cache controller 250 examines the storage request and determines one or more properties of the storage request. Using a rule-based policy engine 280, the cache controller 250 inserts the storage request into a corresponding one of the request queues 271-279 based on the determined properties. Each of the request queues 271-279 is assigned a different priority or a quality of service (QoS) that helps ensure that the service request is processed and completes within a desired latency or delay. For example, storage requests associated with messaging systems and database queries may be inserted into request queues 271-279 with higher priority than the request queues 271-219 used for storage requests associated with backup and maintenance operations. In some cases, the cache controller 250 may observe that one or more of the request queues 271-279 is full and cannot accept further storage requests. When this occurs, the cache controller 250 may refuse to accept the storage request and report to the API/driver stack 120 that it is busy and the storage request may be submitted again at a later time. In some examples, when the storage request is associated with data that is already cached in memory 260 (e.g., during a cache hit), the storage request may be handled right away without inserting the storage request into one of the request queues 271-279.”] [para. 0027];
a first one of the plurality of queues from the cache [“The storage requests or requests for storage operations made by the applications 110 are forwarded to the host-side cache 240 by the API/driver stack 120 where they are processed by the cache controller 250. When a storage request is received by the cache controller 250, the cache controller 250 examines the storage request and determines one or more properties of the storage request. Using a rule-based policy engine 280, the cache controller 250 inserts the storage request into a corresponding one of the request queues 271-279 based on the determined properties. Each of the request queues 271-279 is assigned a different priority or a quality of service (QoS) that helps ensure that the service request is processed and completes within a desired latency or delay. For example, storage requests associated with messaging systems and database queries may be inserted into request queues 271-279 with higher priority than the request queues 271-219 used for storage requests associated with backup and maintenance operations. In some cases, the cache controller 250 may observe that one or more of the request queues 271-279 is full and cannot accept further storage requests. When this occurs, the cache controller 250 may refuse to accept the storage request and report to the API/driver stack 120 that it is busy and the storage request may be submitted again at a later time. In some examples, when the storage request is associated with data that is already cached in memory 260 (e.g., during a cache hit), the storage request may be handled right away without inserting the storage request into one of the request queues 271-279.”] [para. 0027]; and
first one of the plurality of queues [“The storage requests or requests for storage operations made by the applications 110 are forwarded to the host-side cache 240 by the API/driver stack 120 where they are processed by the cache controller 250. When a storage request is received by the cache controller 250, the cache controller 250 examines the storage request and determines one or more properties of the storage request. Using a rule-based policy engine 280, the cache controller 250 inserts the storage request into a corresponding one of the request queues 271-279 based on the determined properties. Each of the request queues 271-279 is assigned a different priority or a quality of service (QoS) that helps ensure that the service request is processed and completes within a desired latency or delay. For example, storage requests associated with messaging systems and database queries may be inserted into request queues 271-279 with higher priority than the request queues 271-219 used for storage requests associated with backup and maintenance operations. In some cases, the cache controller 250 may observe that one or more of the request queues 271-279 is full and cannot accept further storage requests. When this occurs, the cache controller 250 may refuse to accept the storage request and report to the API/driver stack 120 that it is busy and the storage request may be submitted again at a later time. In some examples, when the storage request is associated with data that is already cached in memory 260 (e.g., during a cache hit), the storage request may be handled right away without inserting the storage request into one of the request queues 271-279.”] [para. 0027].
Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Quimbey are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney with Quimbey in order to modify Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney for “storing by assigning each of the plurality of data slices to one of a plurality of queues in the cache, wherein each one of the plurality of queues corresponds to a storage zone;
a first one of the plurality of queues from the cache;
first one of the plurality of queues” as taught by Quimbey.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, and Barney with Quimbey before the effective filing date of the claimed invention to improve a system by providing for the ability where “when a storage request is received by the cache controller …, the cache controller … examines the storage request and determines one or more properties of the storage request. Using a rule-based policy engine …, the cache controller … inserts the storage request into a corresponding one of the request queues … based on the determined properties.” [Quimbey, para. 0027].
However, Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Quimbey do not explicitly disclose flushing, and by deleting the first one of the plurality of queues from the cache.
Sugimoto teaches flushing, and by deleting the first one of the plurality of queues from the cache [“Specifically, the cache driver 140 sets the information valid bit 14410 to "0", and empties the address for releasing 14430. In addition, the cache driver 140 deletes the cache queue completion condition table 14420 from the cache releasing information 144.”] [para. 0234].
Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, Quimbey, and Sugimoto are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Quimbey with Sugimoto in order to modify Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Quimbey for “flushing, and by deleting the first one of the plurality of queues from the cache” as taught by Sugimoto.  One of ordinary skill in the art would be motivated to combine Runkis, Frick, Eckert, Fruin, Yan, Ruchita, Barney, and Quimbey with Sugimoto before the effective filing date of the claimed invention to improve a system by providing for the ability where a “cache driver … deletes the cache queue completion condition table … from the cache releasing information.” [Sugimoto, para. 0234].
Claim 19 is rejected with like reasoning.

As per claim 10, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney and further in view of Quimbey and further in view of Sugimoto discloses the method of claim 9, Frick teaches wherein the zone reallocation requirement is based on a capacity of the cache comparing unfavorably to a cache capacity requirement [“Periodically, the zone manager 442 may re-generate the zone map 444 to take away or add storage capacity to one or more logical zones in the system. If, for example, storage resources in one logical zone are taken offline (e.g., to replace a drive or other component), the zone manager may elastically re-allocate additional storage resources to that zone to keep zone capacity the same. This reallocation may occur on a time schedule for re-evaluating the storage needs of the mass data storage system or on-demand as the storage needs of the mass data storage system change.”] [para. 0068].
Eckert also teaches a capacity of the cache comparing unfavorably to a cache capacity requirement [conditions that benefit from a finer limit on a number of cache blocks associated with a given cache property than a limit offered by the cache capacity or the cache associativity] [a cache storage arrangement …. In other embodiments, one or more of the banks 320a-320g has less or more storage capacity than other ones of the banks 320a-320g] [“In various examples, a microprocessor is coupled to one or more levels of a cache hierarchy in order to reduce the latency of the microprocessor's request of data in memory for a read or a write operation. Generally, a cache stores one or more blocks, each of which is a copy of data stored at a corresponding address in the system memory. Since caches have finite sizes, the total number of cache blocks is inherently bounded. Additionally, there is a limit on the number of blocks that map to a given set in a set-associative cache. At times there are conditions that benefit from a finer limit on a number of cache blocks associated with a given cache property than a limit offered by the cache capacity or the cache associativity. Examples of the cache property include one or more of a coherence state, a dirty state, a source ownership state, a remote state that is used in a non-uniform memory access (NUMA) computing system, and so forth.”] [para. 0005] [“Turning now to FIG. 3, a generalized block diagram illustrating another embodiment of a cache storage arrangement 300 is shown. As shown, cache 310 includes banks 320a-320g. The number of banks varies from one embodiment to the next. Each of the banks includes multiple entries. For example, bank 320a includes entries 322a-322e, bank 320b includes entries 322f-322k and bank 320g includes entries 322m-322r. In some embodiments, each one of the banks 320a-320g has a same storage capacity. In other embodiments, one or more of the banks 320a-320g has less or more storage capacity than other ones of the banks 320a-320g. Additionally, each of a number of sets in a set-associative cache is distributed across the banks 320a-320g.”] [para. 0051].

As per claim 11, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney and further in view of Quimbey and further in view of Sugimoto discloses the method of claim 9, Frick teaches wherein the second one of the plurality of storage zones is selected based on a priority ranking, and wherein the second one of the plurality of storage zones corresponds to a highest priority ranking [“In another implementation, the zone controller 302 selects a logical zone for a write operation based on a specified frequency or a priority with which associated data is to be accessed. For example, data that needs to be frequently and/or quickly accessed may be directed to storage resources in a high-speed logical zone, while data that is infrequently accessed or not urgent when accessed is directed to storage resources in a low speed zone. Similarly, data considered high priority may be written to a higher QOS zone while data considered lower priority may be written to a lower QOS zone.”] [para. 0059] [0061].
Quimbey teaches queue priority ranking corresponding to the plurality of queues and highest priority ranking of the queue priority ranking [“In order to provide flexibility in the making of priority and caching decisions, the host-side caching system may be enhanced by adding several priority queues and a rule-based policy engine. The rules implemented by the policy engine may be used to evaluate the properties of storage requests to determine both a priority for each request and a caching decision regarding the data associated with the storage request. This includes making decisions as to which of the priority queues to place each storage request in, so as to better control how responsive the storage system will be to each request. This also includes making decisions as to whether the data associated with the storage request is to be retained in the cache memory, where it will be available for more rapid access by follow-up requests. The rules may further support monitoring and oversight of both the priority assignment and caching processes. This permits the policy engine to make adjustments to the priority queues and the cache based on observed patterns in the storage requests, the responsiveness of the storage system to storage requests, and to move storage requests between priority queues to meet responsiveness requirements.”] [para. 0019] [“The storage requests or requests for storage operations made by the applications 110 are forwarded to the host-side cache 240 by the API/driver stack 120 where they are processed by the cache controller 250. When a storage request is received by the cache controller 250, the cache controller 250 examines the storage request and determines one or more properties of the storage request. Using a rule-based policy engine 280, the cache controller 250 inserts the storage request into a corresponding one of the request queues 271-279 based on the determined properties. Each of the request queues 271-279 is assigned a different priority or a quality of service (QoS) that helps ensure that the service request is processed and completes within a desired latency or delay. For example, storage requests associated with messaging systems and database queries may be inserted into request queues 271-279 with higher priority than the request queues 271-219 used for storage requests associated with backup and maintenance operations. In some cases, the cache controller 250 may observe that one or more of the request queues 271-279 is full and cannot accept further storage requests. When this occurs, the cache controller 250 may refuse to accept the storage request and report to the API/driver stack 120 that it is busy and the storage request may be submitted again at a later time. In some examples, when the storage request is associated with data that is already cached in memory 260 (e.g., during a cache hit), the storage request may be handled right away without inserting the storage request into one of the request queues 271-279.”] [para. 0027].

As per claim 12, Runkis in view of Frick and further in view of Eckert and further in view of Fruin and further in view of Yan and further in view of Ruchita and further in view of Barney and further in view of Quimbey and further in view of Sugimoto discloses the method of claim 11, Frick teaches wherein the queue priority ranking is based on a data dependency requirement, and wherein the second one of the plurality of storage zones is assigned the highest priority ranking in response to determining that a second data slice in the second one of the plurality of storage zones must be written before a third data slice in a third one of the plurality of storage zones according to the data dependency requirement [“Yet another example storage condition of a logical zone is a read/write priority that is associated with each read/write request to the logical zone. For example, read/write operations in a low quality of service (QOS) logical zone may only occur during idle time, while read/write operation in a high QOS logical zone may interrupt any current read/write operations being performed.”] [para. 0041] [“In another implementation, the zone controller 302 selects a logical zone for a write operation based on a specified frequency or a priority with which associated data is to be accessed. For example, data that needs to be frequently and/or quickly accessed may be directed to storage resources in a high-speed logical zone, while data that is infrequently accessed or not urgent when accessed is directed to storage resources in a low speed zone. Similarly, data considered high priority may be written to a higher QOS zone while data considered lower priority may be written to a lower QOS zone.”] [para. 0059] [0061].
Barney teaches and wherein the vault is a virtual memory block associated with a portion of an overall namespace [“A data protection system that integrates a database with Windows Explorer in the Microsoft Windows 9X and NT Environments that mimics the Windows Explorer user interface, enabling the user to apply already known use paradigms. The data protection system appears as an extension to Windows Explorer and visibly appears as a folder item called the data vault. The data vault is a virtual disk that represents the underlying database. …. Once a file or files are selected, the data protection system indicates which labeled removable secondary storage medium must be loaded for retrieval.”] [Abstract] [“In step 1102 Existing File Management Software 114 loads Shell Extension 204, Name Space Extension 206, and Find Component 208 (FIG. 2). In step 1104, double click input is received on Data Vault Folder Item 410 (FIG. 4), causing Name Space Extension 206 to expand the Existing File Management Software 114 tree, as described in FIG. 5, to show Data Protection System Domain 420 (FIG. 4).”] [col. 15, second to last paragraph].
Runkis discloses namespace of the DSN [“Also, one or more computing devices may be programmed to relocate and/or rename the 8 volumes along with all of the other volumes, in a globally dispersed storage network of volumes, at intervals which may be randomly or deterministically determined.”] [para. 0037] [“Computing device 130 may include any device that processes data and stores and/or transmits the data. For example, computing device may include a workstation, a laptop, a server, a smart phone, or any other such device that can execute a software program that processes, stores, and/or transmits information according to disclosed embodiments. Computing device 130 may include a port to receive data for processing from input device 110 and a port to receive data for processing from local network 150. These ports may be a USB port, a cat5 port, a coaxial port, a fiber port, or any other such port capable of receiving digital data.”] [para. 0018].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metsäpelto et al., US Patent No. 9,135,030 B2 – teaches “The invention relates to a method for extending an application in a client device. The method comprises forming a connection from the client device to a server in order to access a document vault in the server; receiving one or more extension elements from the document vault wherein said one or more extension elements comprise software logic; executing the software logic in said client device in order to adapt a document management application as an extension of a file management system of the client device according to the one or more extension elements.” [Abstract]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135